

SECOND OMNIBUS AMENDMENT
AND
SECURITIES PURCHASE AGREEMENT


           This SECOND OMNIBUS AMENDMENT AND SECURITIES PURCHASE AGREEMENT,
dated as of November 23, 2009 (this "Amendment"), is entered into by and among
(i) Compliance Systems Corporation, a Nevada corporation (the “Company” or the
“Debtor”), (ii) Spirits Management Inc. (“Spirits”), (iii) Barry Brookstein, a
natural person (“Brookstein”), (iv) Dean Garfinkel, a natural person
(“Garfinkel”), and (v) Agile Opportunity Fund, LLC, a Delaware limited liability
company, ("Agile" or the “Investor” or the “Secured Party”).  Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Original Securities Purchase Agreement (as defined below).


WITNESSETH:


WHEREAS, the Company and the Investor entered into a Securities Purchase
Agreement, dated as May 6, 2008 (the “Original Securities Purchase Agreement”),
pursuant to which, among other things, the Investor purchased from the Company
Secured Convertible Debentures in the aggregate principal amount of $600,000
(the “May 2006 Debentures”) and received from the Company an aggregate of
5,000,000 shares of the common stock, par value $.001 (the “Common Stock”), of
the Company (the “May 2006 Incentive Shares”); and


WHEREAS, in connection with the Original Securities Purchase Agreement, the
Company executed a Security Agreement in favor of Agile (the “Company Security
Agreement”) granting Agile a first priority security interest in the Collateral
(as defined therein) to secure the Obligations (as defined therein); and


WHEREAS, in connection with the Original Securities Purchase Agreement, (i) each
of Spirits, Brookstein and Garfinkel executed a Limited Non-Recourse Guaranty
Agreement in favor of the Investor guaranteeing all obligations of the Company
under the Original Debentures (collectively, the “Guaranty Agreements”) and (ii)
Spirits, Brookstein and Garfinkel executed a Stock Pledge Agreement, dated May
6, 2008 (the “Pledge Agreement”), securing their obligations under the Guaranty
Agreements by a pledge of shares of preferred stock of the Company owned by them
as set forth on Schedule I to the Pledge Agreement; and


WHEREAS, pursuant to an Agreement to Amend and Restate Secured Convertible
Debentures, dated as of January 31, 2009 (the “Amendment Agreement”), certain
terms of the May 2006 Debentures were amended and restated (the May 2006
Debentures as so amended and restated, the “May 2006 Amended Debentures”); and


WHEREAS, the parties hereto entered into an Omnibus Amendment and Securities
Purchase Agreement dated September 21, 2009 (the “First Omnibus Amendment”),
pursuant to which, among other things, the Investor purchased from the Company a
Secured Convertible Debenture (the “September 2009 Debenture” and together with
the May 2006 Amended Debentures, the “Original Debentures”) and received from
the Company 2,000,000 shares of Common Stock (the “September 2009 Incentive
Shares”) and together with the May 2006 Incentive Shares, the “Original
Incentive Shares”) and the terms of the Company Security Agreement, Pledge
Agreement and Guaranty Agreements were amended to include the September 2009
Debenture; and

 
1

--------------------------------------------------------------------------------

 


WHEREAS, the Original Securities Purchase Agreement, the First Omnibus
Amendment, the Amendment Agreement, Company Security Agreement, the Guaranty
Agreements, the Pledge Agreement and the Original Debentures are collectively
referred to herein as the “Existing Transaction Documents”; and


WHEREAS, the Company desires to sell to the Investor, and the Investor desires
to purchase from the Company, an additional Convertible Secured Debenture and
make certain amendments to the Existing Transaction Documents as set forth
herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties, the Parties
covenant and agree as follows:
 
1.           Issuance of New Debenture: Extension of May 2006 Amended
Debentures.
 
(a)           Subject to the terms and conditions of this Amendment and in
reliance on the representations and warranties set forth or referred to herein,
at the Closing (as hereinafter defined), the Company shall sell to Agile and
Agile shall purchase from the Company a Secured Convertible Debenture in the
original principal amount of $80,000.00 (the “New Debenture Purchase Price”),
such Secured Convertible Debenture to be in the form attached hereto as Exhibit
A (the “New Debenture”; and, collectively with the Original Debentures, the
"Debentures") with a maturity date of six months from its date of issue (the
“Maturity Date”).  The New Debenture, including accrued but unpaid interest
thereon, will be convertible into shares of Common Stock at an initial
conversion price of $0.05 per share, subject to adjustment as provided therein,
at the option of the holder(s) of the New Debenture (the “New Common Stock
Debenture Shares”).


(b)           Each of the May 2006 Amended Debentures is hereby amended by
amending and extending the Maturity Date set forth therein until February 22,
2010.


(c)           As an additional incentive for the Investor to purchase the New
Debenture and as additional consideration for the Investor's agreement to extend
the maturity date of the May 2006 Amended Debentures, the Company agrees to
issue to the Investor at the Closing Two Million Six Hundred Thousand
(2,600,000) shares of Common Stock (the “New Incentive Shares”; together with
the New Common Stock Debenture Shares, the “New Registrable Shares”).  The New
Debenture and the New Incentive Shares are collectively referred to herein as
the “New Securities”.


(c)           The closing of the purchase, sale and issuance of the New
Securities shall take place at the offices of Westerman Ball Ederer Miller &
Sharfstein, LLP (“WBEMS”), 170 Old Country Road, Fourth Floor, Mineola, New York
11501, or at such other location as agreed to between the parties, simultaneous
with the execution hereof (the "Closing").  At the Closing:

 
2

--------------------------------------------------------------------------------

 

(i) the Company shall deliver to the Investor the duly executed New Debenture
and one or more stock certificates evidencing the number of New Incentive Shares
registered in the name of Investor to be delivered pursuant to Section 1(b)
hereof against delivery by the Investor to the Company of the New Debenture
Purchase Price therefor by wire transfer of immediately available funds in the
amount thereof to the Company’s bank account at Capital One Bank, 111 East Park
Avenue, Long Beach, New York 11561 (Account Number: 7924030518) (the “Company
Bank Account”) or by such other method agreed to in writing by the Investor and
the Company; and


(ii) the Company shall pay all fees due to third party agents and expenses
incurred by Agile and/or Agile Investments, LLC in connection with the
transactions hereunder, including, without limitation, (x) the legal fees and
expenses of WBEMS incurred in connection with the preparation of this Agreement
and the consummation of the transactions contemplated hereby, which legal fees
are agreed to be $1,500.00 and (y) $4,000.00 payable to Agile Investments, LLC
for due diligence costs, structuring work and ongoing debt monitoring fees.


(d)           The parties agree that the net proceeds from the sale of the New
Debenture shall be used to pay interest on the Original Debentures through
November 30, 2009 in the amount of $33,541.67 and the remainder shall be used
for working capital purposes, including those related to the accounting and
legal fees associated with the Company’s proposed merger transaction with
Execuserve Corporation.
 
2.           Amendments to Existing Transaction Documents.
 
(a)           Each of the Company Security Agreement, the Guaranty Agreements
and the Pledge Agreement is hereby amended by (i) amending the definition of the
term “Obligations” contained in the Company Security Agreement and the Guaranty
Agreement and the term “Debenture Obligations” contained in the Pledge Agreement
to include collectively all obligations of the Debtor to the Secured Party under
all of the Debentures, whether for principal, interest, costs, fees or otherwise
(collectively, the “Obligations”).  The Company Security Agreement is further
amended by amending Section 20 thereof (Termination) to include and extend to
all of the Debentures.  Consequently, and upon the taking of all actions to be
taken at the Closing pursuant to Section 1(c) hereof, repayment of each of the
Original Debentures and of the New Debenture and the performance by the Company
of all its obligations thereunder shall be secured by a first priority lien
(except as set forth in the Company Security Agreement) and security interest in
the Collateral pursuant to the Company Security Agreement on a pari passu basis.


(b)           The Existing Transaction Documents are hereby further amended: (i)
to include the obligations of the Company under this Amendment as obligations of
the Company for all purposes under the Existing Transaction Documents and (ii)
as further necessary to conform them to any potentially conflicting provisions
contained in this Amendment, the provisions of this Amendment prevailing in any
such conflict.

 
3

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties of the Company.  Except as set forth
on Schedule 3 to this Amendment, the Company hereby represents and warrants to
the Investor that the representations and warranties made by the Company to
Agile in the Existing Transaction Documents are true and correct as of the date
hereof as if made on and as of the date hereof and with respect to this
Amendment and the New Securities, except that representations with respect to
the capitalization of the Company are subject to the issuance of securities
pursuant to the Existing Transaction Documents, this Amendment and the New
Debenture.
 
4.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that the representations and
warranties made by the Investor to the Company in the Original Securities
Purchase Agreement are true and correct as of the date hereof as if made on and
as of the date hereof and with respect to this Amendment and the New Securities.

 
5.           Existing Transaction Documents in Effect.  Except as specifically
amended hereby, all of the terms and provisions of the Existing Transaction
Documents are and shall remain and continue in full force and effect.


6.           Miscellaneous


6.1           Registration Rights.  The New Registrable Shares shall be entitled
to the registration rights provided for under Section 5.1 of the Original
Securities Purchase Agreement
 
6.2           Successors and Assigns.  The terms and conditions of this
Amendment shall inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties.  Nothing in this Amendment,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Amendment, except as may
be expressly provided herein.


6.3           Governing Law.  This Amendment and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles of conflicts of law.
 
6.4           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.
 
6.5           Titles and Subtitles.  The titles and subtitles used in this
Amendment are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
6.6           Confidentiality.  This Agreement is confidential, and none of its
provisions or terms shall be disclosed to anyone who is not an Investor or an
officer or director of the Company or their agents, advisers or legal counsel,
unless required by law.

 
4

--------------------------------------------------------------------------------

 

6.7           Notices.  Any notice required or permitted by this Amendment shall
be in writing and shall be deemed sufficient upon delivery, when delivered
personally (against written receipt therefor), one business day following the
business day on which such notice is forwarded by overnight courier, or two
business days following the business day of deposit in the U.S. mail, as
certified or registered mail, with postage prepaid, addressed to the party to be
notified at such party’s address as set forth on the signature page hereto, or
as subsequently modified by written notice, and if to the Investor, with a copy
to Westerman Ball Ederer Miller and Sharfstein, LLP, 170 Old Country Road, Suite
400, Mineola, New York 11501, Attn: Alan Ederer, Esq., and if to the Company,
Spirits, Brookstein or Garfinkel, with a copy to Moritt Hock Hamroff & Horowitz,
400 Garden City Plaza, Garden City, New York, 11530 Attn: Dennis O’Rourke, Esq.
 
6.8           Entire Agreement.  This Amendment, together with the Existing
Transaction Documents as modified hereby and the New Debenture, constitute the
entire agreement between the parties hereto pertaining to the subject matter
hereof, and any and all other written or oral agreements relating to the subject
matter hereof existing between the parties hereto are expressly canceled.  This
Amendment may be modified or amended only with the written consent of all of the
parties hereto.
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Second Omnibus
Amendment and Securities Purchase Agreement to be executed by their respective
duly authorized officer as of the date first above written.


COMPLIANCE SYTSTEMS CORPORATION
   
By:
/s/ Dean Garfinkel
 
Name:    Dean Garfinkel
 
Title:      President
 
Address:    90 Pratt Oval
 
Glen Cove, New York 11542
   
/s/ Barry Brookstein
Barry Brookstein
Address:    90 Pratt Oval
Glen Cove, New York 11542
   
/s/ Dean Garfinkel
Dean Garfinkel
Address:    90 Pratt Oval
Glen Cove, New York 11542
   
SPIRITS MANAGEMENT INC.
   
By:
/s/ Barry Brookstein
 
Name:    Barry Brookstein
 
Address:    780 New York Avenue – Suite A
 
 Huntington, New York 11743
   
AGILE OPPORTUNITY FUND, LLC
By: AGILE INVESTMENTS, LLC, Managing Member
   
By:
/s/ David I. Propis
 
Name:    David I. Propis
 
Title:      Managing Member
 
Address:    1175 Walt Whitman Road, Suite 100A
 
 Melville, NY 11747


 
6

--------------------------------------------------------------------------------

 
